Fourth Court of Appeals
                                San Antonio, Texas
                                     October 24, 2019

                                   No. 04-18-00512-CR

                              EX PARTE Steven ROBLES,

                From the 175th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2015CR1302-W1
                    Honorable Catherine Torres-Stahl, Judge Presiding


                                     ORDER
       On October 3, 2019, appellant filed a “Motion to File Ex Parte Motion under Seal.”
Appellant also filed an “Ex Parte Motion for Production of the Trial Court Transcript.” We
DENY both of appellant’s motions.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2019.



                                                 ___________________________________
                                                 LUZ ESTRADA,
                                                 Chief Deputy Clerk